MEMORANDUM ***
*694In these consolidated appeals, Lucas Gerardo Sanchez-Sandoval appeals from the revocation of his supervised release and the consecutive 21-month sentences imposed upon revocation. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Sanchez-Sandoval’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Sanchez-Sandoval the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal. We dismiss in light of the valid appeal waiver. See United States v. Watson, 582 F.3d 974, 988 (9th Cir.2009).
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provid*694ed by 9 th Cir. R. 36-3.